Cabret, Associate Justice,
dissenting. Because I continue to disagree with the majority’s application of the McDonough test to the facts of this case and instead would require the parties to submit additional briefing on whether the trial court’s error was harmless, I respectfully dissent.
This case returns after a majority of this Court remanded the matter to the Superior Court to conduct a Remmer hearing as to “whether Juror Number 3 was untruthful during voir dire when he failed to respond to any of the trial court’s questions about Freemasons,” and as to “whether the exchange of alleged Masonic gestures and signs . . . between Juror Number 3 and Dowdye during the trial justified the removal of Juror Number 3.” Dowdye v. People (“Dowdye I”), 55 V.I. 736, 775 (V.I. 2011). While I agreed in that case with the majority’s conclusion that the trial judge dismissed Juror Number 3 without an adequate factual basis to believe that Juror Number 3 was a Freemason or was in communication with Dowdye, I dissented because I believed that “this Court should [have] order[ed] the parties to provide the full trial transcript and reviewed] the case for harmless error rather than remand[ing] the case for a Remmer hearing that [could not] address the trial court’s violation of Dowdye’s right secured by Federal Rule of Criminal Procedure 24(c)(1).” Id. (Cabret, J., dissenting). For the following reasons, I renew my objections to the majority’s analysis in this case.
As I initially observed in Dowdye I, I continue to believe that the majority’s opinion “does not clearly set forth the test an appellate court must apply when reviewing a trial judge’s decision to replace, over the defendant’s objection, a sitting juror with an alternate pursuant to Rule 24(c)(1).” Dowdye I, 55 V.I. at 776 (Cabret, J., dissenting). In particular, the majority erroneously applies the test set out in McDonough Power Equipment, Inc. v. Greenwood, 464 U.S. 548, 556, 104 S. Ct. 845, 78 L. Ed. 2d 663 (1984) to the case at hand and in doing so complicates, rather *819than clarifies, the appropriate test to be applied when reviewing preserved objections to alleged Rule 24(c) violations.1 As the majority recognizes, the McDonough test is used when a party moves for a new trial on the basis of concealed juror bias during voir dire.2 As such, the McDonough test is “designed to protect a defendant’s Sixth Amendment right to be tried by an impartial jury.” Dowdye I, 55 V.I. at 778 (Cabret, J., dissenting). Here, Dowdye is not moving for a new trial on the basis that he was tried by an impartial jury, but rather because the trial court dismissed Juror Number 3 without adequate justification for the removal, in violation of Dowdye’s separate trial right under Rule 24(c).
Rule 24(c)(1) provides that a “[cjourt may empanel no more than 6 alternate jurors to replace any jurors who are unable to perform or who are disqualified from performing their duties.” Rule 24(c) is accordingly “a narrow grant of power to the trial court ... to replace a juror with an alternate during trial.” Hinton v. United States, 979 A.2d 663, 670 (D.C. *8202009).3 Despite the fact that the Rule “does not limit explicitly the trial court’s authority to remove an empaneled juror,” courts have interpreted Rule 24(c) as “limit[ing]” and “constraining]” the trial court’s discretion to replace an empaneled juror with an alternate. Id. at 671, 679-80; see also United States v. Merrill, 513 F.3d 1293, 1308 (11th Cir. 2008) (“[W]hen the district court replaced a juror with an alternate [inadvertently and] for no reason, it erred and violated Rule 24(c).”); United States v. Nelson, 102 F.3d 1344, 1349 (4th Cir. 1996) (interpreting Rule 24(c) as requiring “adequate cause” to replace a juror, including a “factual basis” supporting a “legally relevant reason”). This is so in part because once a jury has been empaneled, a defendant has a protected interest in having the chosen jury decide his or her case. See Wade v. Hunter, 336 U.S. 684, 689, 69 S. Ct. 834, 93 L. Ed. 974 (1949); United States v. Rivera, 384 F.3d 49, 53-54 (3d Cir. 2004). Accordingly, a trial court abuses its discretion if it replaces a sitting juror “without ‘factual support, or for a legally irrelevant reason.’ ” United States v. Purdy, 144 F.3d 241, 247 (2d Cir. 1998) (quoting United States v. Fajardo, 787 F.2d 1523, 1525 (11th Cir. 1986)). Because the trial court in this case had no factual basis for its determination that Juror Number 3 failed to honestly answer a voir dire question or that he engaged in non-verbal communication with Dowdye in the first instance, I would find that the trial court abused its discretion in removing and replacing Juror Number 3 without holding a hearing to establish an adequate factual basis for Juror Number 3’s removal.
While the majority declines to address whether an appellant must show prejudice in claiming that a juror was removed in violation of Rule 24(c) in order to prevail on his or her claim, I would hold that when a trial court abuses its discretion by replacing a sitting juror without factual support, prejudice should be presumed.4 Indeed, when a court “determines that the *821trial court erred . . . and that error was preserved by a timely and appropriate objection,” the burden should “not [be] on the appellant to show prejudice in order to obtain relief.” Hinton, 979 A.2d at 690; see also Donato, 99 F.3d at 429-30 (declining to require a defendant alleging a Rule 24(c) violation to show prejudice). As discussed in Hinton and my earlier dissent in this case, when a reviewing court “determines that the trial court abused its discretion, the appellant [should] not [be] required to make an additional showing of prejudice” because “Rule 24(c), unlike other rules, does not expressly state that the appellant must prove specific prejudice.” Dowdye I, 55 V.I. at 778 (Cabret, J., dissenting) (emphasis added). Accordingly, the appropriate consideration following a finding of trial court error for the improper removal of a sitting juror would be to determine whether the trial court’s error was harmless.
As outlined above, in Dowdye I, I agreed with the majority’s conclusion that the trial court committed error “when it failed to, at a minimum, question or interview Juror Number 3 or conduct a hearing on Juror Number 3’s possible connection or linkage to Freemasonry and the meaning of and reason for Juror Number 3’s hand gestures ... prior to his removal from the jury.” 55 V.I. at 754. In this way, the trial court’s failure to establish any factual basis for Juror Number 3’s removal constituted an abuse of discretion. In addition, because the trial court abused its discretion in dismissing Juror Number 3 without an adequate factual *822basis, and because Dowdye timely objected at trial, I would hold that Dowdye was not required to make an additional showing of prejudice.
Following the majority of this Court’s remand for a Remmer hearing, the trial court simply confirmed its original suspicion and found that the circumstantial evidence adduced at the hearing indicated that Juror Number 3 was less than truthful about his Masonic affiliations at voir dire and that his explanation for the “gestures and signs” made at trial was unsatisfactory. The trial court, as I anticipated in my earlier dissent, used the Remmer hearing to create “an adequate factual record at a post hoc proceeding.” Id. However, since the violation of Dowdye’s protected Rule 24(c) right has already occurred,5 and because an additional post hoc proceeding — such as the Remmer hearing conducted on remand — cannot change that fact, I believe that we should order the parties to provide supplemental briefing on the question of whether the trial court’s error in this case was harmless.
For these reasons, I respectfully dissent.

 Not only is the McDonough test inapplicable in the present case, the precedential authority of the test announced in McDonough may be less than clear. Indeed, a majority of the justices in McDonough did not ascribe to the two-part test in its entirety. While the opinion was supported by a plurality of four justices, five other justices, concurring in the judgment, appeared to question the first part of the McDonough inquiry; whether “a party must first demonstrate that a juror failed to answer honestly a material question on voir dire.” 464 U.S. at 556. In one concurring opinion, Justice Blackmun, joined by Justices Stevens and O’Connor, understood the Court’s holding “not to foreclose” the possibility that bias could be implied, “regardless of whether a juror’s answer is honest or dishonest.” Id. (Blackmun, J., joined by Stevens and O’Connor, JJ., concurring). Similarly, Justice Brennan and Justice Marshall disagreed with the plurality’s analysis as to the first part of the test and suggested that “[wjhether the juror answered a particular question on voir dire honestly or dishonestly, or whether an inaccurate answer was inadvertent or intentional, are simply factors to be considered in [a] determination of bias.” Id. at 558 (Brennan, J., joined by Marshall, J., concurring). Federal circuit courts have questioned the validity of the first prong of the McDonough test on similar grounds. See Zerka v. Green, 49 F.3d 1181, 1186 n.7 (6th Cir. 1995) (stating that “McDonough does not entirely foreclose a party from seeking a new trial on the basis of a prospective juror’s honest, though mistaken, response”); Amirault v. Fair, 968 F.2d 1404, 1405-06 (1st Cir. 1992) (“[W]e read [McDonough] to require a further determination on the question of juror bias even where a juror is found to have been honest . . . .”).


 The test set forth in McDonough requires a party seeking a new trial on the basis of concealed bias to demonstrate “that a juror failed to answer honestly a material question on voir dire, and then further show that a correct response would have provided a valid basis for a challenge for cause.” McDonough, 464 U.S. at 556.


 Because few appellate court decisions have interpreted Rule 24(c) in any significant depth — “since virtually all conclude[] that the trial judge [did] not violatef] Rule 24(c)” — and even fewer address what standard a court should apply in assessing a Rule 24(c) violation, I rely, as I did in my earlier dissent, on the comprehensive analysis interpreting Rule 24(c) put forth by the court in Hinton. See Dowdye I, 55 V.I. at 776 (Cabret, J., dissenting). In Hinton, the court provided an extensive historical summary of Rule 24(c) and thoroughly surveyed the relevant case law interpreting Rule 24(c).


 The majority addresses this issue, albeit confusedly, in footnote 5 of their opinion. There, the majority mistakenly refers to, and analyzes, the presumption of prejudice standard dis*821cussed in Remmer v. United States, 347 U.S. 227, 229, 74 S. Ct. 450, 98 L. Ed. 654, 1954-1 C.B. 146 (1954). However, the presumption of prejudice standard referred to in Remmer deals with whether “any private communication, contact, or tampering directly or indirectly, with a juror during trial about the matter pending before the jury is... presumptively prejudicial.” Id. Yet, this is not the issue before this Court. In the instant case, the appropriate “presumption of prejudice” inquiry is whether the appellant was required to demonstrate prejudice as a result of the trial court’s removal of Juror Number 3. While courts appear to be split on whether a defendant should be required to make such a showing following a trial court’s removal of a juror, compelling reasons exist not to require an appellant to demonstrate prejudice. See Hinton, 979 A.2d at 690 (determining that “[tjhere are sound reasons to adhere to [the rule that a defendant should not be required to show prejudice]... when the trial court has jeopardized a defendant’s basic jury trial rights by erroneously replacing an empaneled juror with an alternate in violation of Rule 24(c)”); see also United States v. Donato, 99 F.3d 426, 430 (D.C. Cir. 1996) (acknowledging that “[i]t will nearly always be impossible... for a defendant to show prejudice from a violation of Rule 24(c)” and finding that “[w]e are unwilling to conclude that a right as important as this one is incapable of being vindicated on appeal”).


 Dowdye’s right to have no sitting juror dismissed without adequate factual support at the time of dismissal, as required by Rule 24(c), has already been violated.